J-A26006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

JAMES L. ZUCCHER,

                        Appellant                   No. 1730 WDA 2014


          Appeal from the Judgment of Sentence October 1, 2014
             In the Court of Common Pleas of Mercer County
                        Criminal Division at No(s):
                        CP-43-CR-0000478-2014


BEFORE:    BENDER, P.J.E., RANSOM, J., and MUSMANNO, J.

JUDGMENT ORDER BY BENDER, P.J.E.:                FILED OCTOBER 14, 2016

     Appellant, James L. Zuccher, appeals from the October 1, 2014

judgment of sentence, imposed after he entered a plea of nolo contendere to

the offenses of Driving Under the Influence (DUI), 75 Pa.C.S. § 3802(a)(1),

and Fleeing or Eluding, 75 Pa.C.S. § 3733(a). Appellant was sentenced to a

minimum of five (5) days’ house arrest to a maximum of six (6) months of

parole and a $300 fine for the DUI offense, and a concurrent sentence of six

(6) months of probation for the Fleeing or Eluding offense.

     On appeal to this Court, Appellant avers that the trial court should

have permitted him to withdraw his nolo contendere plea. Appellant argues

that the plea was not knowing, voluntary, or intelligent and/or was the result

of undue influence. The Commonwealth concedes that Appellant is entitled
J-A26006-16



to a vacation of his sentence and the withdrawal of his guilty plea.      See

Commonwealth’s Brief at 2-3.

      Our Supreme Court “has maintained that the entry of a plea that is

unknowing, in the sense that the defendant lacks a basic understanding of

the legal principles giving rise to the criminal responsibility that he is

accepting, is a manifest injustice….”   Commonwealth v. Flanagan, 854

A.2d 489, 502 (Pa. 2004) (internal citations omitted). Further, there must

be a discussion of the factual basis supporting the plea during the plea

colloquy, in part to prevent mistaken pleas to offenses.     Id. at 493, 500

(internal citations omitted). Here, both parties agree that Appellant did not

enter a knowing, voluntary, or intelligent plea.   According to both parties,

Appellant demonstrated that he did not agree to plead nolo contendere to

Fleeing or Eluding, and no colloquy established a factual basis for the plea to

that offense. See Appellant’s Brief at 13-14, 15-16; Commonwealth’s Brief

at 1-3. We agree. Accordingly, we vacate the judgment of sentence and

remand for further proceedings.

      Judgment of sentence vacated.          Case remanded.        Jurisdiction

relinquished.




                                     -2-
J-A26006-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/14/2016




                          -3-